PER CURIAM:
Willie Karl Bean appeals the district court order dismissing his civil rights complaint. We have reviewed the record and the district court’s order and affirm on the reasoning of the district court. See Bean v. United, States Dep’t of Justice, No. CA-05-253-1 (E.D.Va. Mar. 25, 2005). We deny Bean’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*

*587
AFFIRMED


 Jurisdiction was proper in the District Court for the District of Columbia where this case was originally filed. However, because the district court's disposition of the case is correct regardless of which district court were to review this case, there is no need to transfer the case back to the District Court for the District of Columbia. See 28 U.S.C. § 1631 (2000).